Case 2:18-cv-11315-PDB-MKM ECF No. 17 filed 04/21/20        PageID.3204    Page 1 of 10




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

 JEFF TITUS,

             Petitioner,                             Case No. 2:18-cv-11315
 v.
                                                     Paul D. Borman
 NOAH NAGY,                                          United States District Judge

           Respondent.
 ___________________________/

  ORDER DENYING PETITIONER’S MOTION FOR EMERGENCY BOND

       This is a habeas corpus case under 28 U.S.C. § 2254. Currently before the

 Court is petitioner Jeff Titus’s motion for emergency bond. (ECF No. 13.) For the

 reasons given below, the motion is denied.

                                  I. Background

       Petitioner is serving a life sentence without the possibility of parole for two

 counts of first-degree murder. The convictions arose from the fatal shooting of two

 men at a state game area in 1990. As explained by the state court,

       [t]he victims were not hunting together, but were found near one
       another, both shot in the back, through their hunting licenses, from
       close range. The bodies were found in a section of the game area
       adjacent to defendant’s property. There were no eyewitnesses to the
       incident; however, the prosecutor presented a parade of witnesses who
       testified with respect to incriminating statements made by defendant,
       incriminating acts, and other actions undertaken by defendant in regard
       to hunters on or near his property.
Case 2:18-cv-11315-PDB-MKM ECF No. 17 filed 04/21/20         PageID.3205     Page 2 of 10




 People v. Titus, No. 243642, 2004 WL 316427, at *1 (Mich. Ct. App. Feb. 19, 2004)

 (unpublished).

       Initially, no one was charged in the case, but years later, a cold-case team re-

 opened the case, and Petitioner was charged with the murders. The prosecution’s

 theory at Petitioner’s jury trial in Kalamazoo County Circuit Court was that

 Petitioner was the lone shooter. The defense theory was that Petitioner was miles

 away at the time of the crime.

       On July 19, 2002, the jury found Petitioner guilty of two counts of first-degree,

 premeditated murder, Mich. Comp. Laws § 750.316(1)(a), and two counts of

 possession of a firearm during the commission of a felony, Mich. Comp. Laws §

 750.227b. On August 19, 2002, the trial court sentenced Petitioner to two years in

 prison for the felony-firearm convictions, followed by two concurrent life sentences

 without the possibility of parole for the murder convictions. The Michigan Court of

 Appeals affirmed Petitioner’s convictions on direct review, see Titus, 2004 WL

 316427, and on November 22, 2004, the Michigan Supreme Court denied leave to

 appeal. See People v. Titus, 471 Mich. 920 (2004).

       Petitioner subsequently filed a petition for the writ of habeas corpus in which

 he challenged the sufficiency of the evidence on the murder charge and his trial

 attorney’s failure to introduce evidence that another individual admitted

 involvement in a similar murder. This Court denied the petition after concluding


                                           2
Case 2:18-cv-11315-PDB-MKM ECF No. 17 filed 04/21/20         PageID.3206     Page 3 of 10




 that there was sufficient evidence to support Petitioner’s convictions for

 premeditated murder and that Petitioner had failed to establish ineffective assistance

 of trial counsel. See Titus v. Jackson, No. 06-10770, 2009 WL 1803209 (E.D. Mich.

 June 24, 2009) (unpublished). On December 20, 2011, the United States Court of

 Appeals for the Sixth Circuit affirmed this Court’s decision. See Titus v. Jackson,

 452 F. App’x 647 (6th Cir. 2011).

       In June of 2014, Detective Sergeant Richard Mattison signed an affidavit in

 which he states that he was a member of the cold case team that re-opened the

 investigation of the murders. He reached the conclusion that a single shooter would

 not have been able to shoot both victims. In reaching this conclusion, he noted that

 the victims were found fifteen to seventeen feet apart and that the bullets had

 penetrated their spinal columns at a perpendicular angle. The cold case team,

 however, did not document his conclusion, and he did not discuss his conclusion

 with Petitioner’s trial or appellate attorneys. See Affidavit of Richard Mattison, Pet.

 for Writ of Habeas Corpus, Appendix A, ECF No. 6-1, PageID. 43-44.

       On or about August 18, 2014, Petitioner filed a motion for relief from

 judgment in the state trial court.     He claimed, among other things, that the

 prosecution had violated his right to due process by failing disclose Detective

 Mattison’s conclusion that two shooters committed the murders. The trial court

 rejected Petitioner’s claims and denied Petitioner’s motion on April 24, 2015. The


                                           3
Case 2:18-cv-11315-PDB-MKM ECF No. 17 filed 04/21/20          PageID.3207     Page 4 of 10




 Michigan Court of Appeals affirmed the trial court’s decision, see People v. Titus,

 No. 329770, 2017 WL 1788261 (Mich. Ct. App. May 14, 2017) (unpublished), and

 on September 12, 2017, the Michigan Supreme Court denied leave to appeal. See

 People v. Titus, 501 Mich. 865 (2017).1

       Petitioner then requested permission from the Sixth Circuit Court of Appeals

 to file a second or successive petition for the writ of habeas corpus. The Sixth Circuit

 granted the motion in part and denied the motion in part. The Sixth Circuit stated

 that Petitioner could not pursue a second or successive petition on his claim that trial

 counsel had failed to interview Detectives Roy Ballet and Bruce Wiersema, but that

 Petitioner could raise his claim about Mattison’s two-shooter theory. See In re

 Jeffrey Titus, No. 18-1142 (6th Cir. Apr. 25, 2018) (unpublished).

       On April 27, 2018, Petitioner commenced this case. (ECF No. 1.) He claims

 that the State violated his right to due process, as set forth in Brady v. Maryland, 373

 U.S. 83 (1963), by failing to disclose Detective Mattison’s conclusion that two

 shooters committed the crime.

       On July 19, 2019, the parties stipulated that the Court should postpone its

 disposition of the habeas petition so that the Conviction Integrity Unit of the Office

 of the Michigan Attorney General could investigate Petitioner’s case and determine



 1
     Michigan Supreme Court Justice Bridget Mary McCormack did not participate
 in the decision because of her prior involvement in the case.
                                            4
Case 2:18-cv-11315-PDB-MKM ECF No. 17 filed 04/21/20         PageID.3208     Page 5 of 10




 whether there was clear and convincing evidence that Petitioner was wrongfully

 convicted. (ECF No. 11.) On September 30, 2019, the Court entered an order in

 which it postponed disposition of the habeas petition and closed the case for

 administrative purposes. (ECF No. 12). On April 8, 2020, Petitioner filed his motion

 for emergency bond.

                                     II. Analysis

      A. Petitioner’s Motion, the State’s Response, and Petitioner’s Reply

       The basis for Petitioner’s motion for emergency bond is the coronavirus

 disease (COVID-19). According to Petitioner, ninety-three inmates and several staff

 members at the Lakeland Correctional Facility where Petitioner is incarcerated have

 tested positive for COVID-19, and three inmates have died from the virus.

 Petitioner asserts that he is at high risk of contracting COVID-19 because he is sixty-

 eight years old and he recently recovered from a month-long respiratory infection,

 which requires him to use a rescue inhaler two times a day. Petitioner contends that

 social distancing is not possible in prison and that protective gear is limited.

 Consequently, he seeks release from prison on his own recognizance and without a

 cash bond because he is indigent.

       Plaintiff proposes to stay with his bed-ridden mother at her home in Battle

 Creek, to wear an ankle monitor, and to have weekly contact with a state parole

 officer if the Court grants his motion. He maintains that he is not a danger to the


                                           5
Case 2:18-cv-11315-PDB-MKM ECF No. 17 filed 04/21/20         PageID.3209    Page 6 of 10




 community and that there is no threat of flight. He also agrees to a reassessment of

 the conditions of his release when COVID-19 is no longer a possible lethal threat.

       The State opposes Petitioner’s motion on grounds that Petitioner has not

 alleged a substantial claim of law in his habeas petition and that the COVID-19

 pandemic is not an exceptional circumstance as applied to Petitioner. The State also

 points out that Michigan Governor Gretchen Whitmer and the Director of the

 Michigan Department of Corrections (MDOC) have established protocols to protect

 prisoners and prison officials from contracting and spreading COVID-19.

       In reply, Petitioner contends that the precautionary measures ordered by the

 Governor and the Director of MDOC are not being followed. Further, according to

 Petitioner, the possibility that an aging and innocent person such as him might die

 in prison before he can be exonerated is an exceptional circumstance warranting

 release on bond pending a decision on his habeas petition. He urges the Court to

 take steps to ensure that he lives long enough to have a full and fair opportunity to

 have his constitutional rights vindicated.

                       B. Legal Framework and Application

       The Court is sensitive to Petitioner’s concerns and to the particular risks that

 COVID-19 poses to incarcerated individuals. At the same time, the Court is mindful

 that Petitioner has been convicted of a serious crime and is serving a life sentence

 without any possibility of parole. He is now attacking his convictions in a collateral


                                              6
Case 2:18-cv-11315-PDB-MKM ECF No. 17 filed 04/21/20          PageID.3210     Page 7 of 10




 proceeding. As such, “a greater showing of special reasons for admission to bail

 pending review [is] required . . . than would be required in a case where [the]

       applicant had sought to attack by writ of habeas corpus an incarceration
       not resulting from a judicial determination of guilt. In this kind of case
       it is therefore necessary to inquire whether, in addition to there being
       substantial questions presented by the appeal, there is some
       circumstance making this application exceptional and deserving of
       special treatment in the interests of justice.

 Aronson v. May, 85 S. Ct. 3, 5 (1964) (citations omitted); see also Nash v. Eberlin,

 437 F.3d 519, 526 n.10 (6th Cir. 2006) (stating that “[t]he district court may release

 petitioners on bail if there is a ‘substantial claim of law’ and ‘the existence of “some

 circumstance making [the motion for bail] exceptional and deserving of special

 treatment in the interests of justice” ’ ”) (quoting Lee v. Jabe, 989 F.2d 869, 871 (6th

 Cir. 1993) (quoting Aronson, 85 S.Ct. at 5)) (second alteration in original).

       “'Since a habeas petitioner is appealing a presumptively valid state conviction,

 both principles of comity and common sense dictate that it will indeed be the very

 unusual case where a habeas petitioner is admitted to bail prior to a decision on the

 merits in the habeas case.” Lee, 989 F.2d at 871. As a practical matter, motions for

 bond will be denied in most habeas proceedings, because there will be few occasions

 when a petitioner can meet the Aronson standard. Dotson v. Clark, 900 F.2d 77, 79

 (6th Cir. 1990).

       Petitioner admits that he has not yet been exposed to the coronavirus, and he

 has not demonstrated that the State is unwilling or incapable of protecting him by
                                            7
Case 2:18-cv-11315-PDB-MKM ECF No. 17 filed 04/21/20          PageID.3211     Page 8 of 10




 taking precautionary measures. The Director of MDOC, in fact, has issued a

 memorandum in which she asserts that MDOC is taking many steps to protect staff

 and prisoners from the spread of COVID-19. The Director’s memorandum outlines

 precautionary measures that staff should take to prevent the spread of COVID-19.

 Among other things, these precautionary measures include: developing isolation

 areas for the placement and treatment of prisoners who (i) have tested positive for

 COVID-19, (ii) are under investigation for having COVID-19, or (iii) have had close

 contact with known-positive COVID-19 individuals; the wearing of protective gear;

 the screening of individuals entering correctional facilities; and social distancing.

 See Answer Opposing Petitioner’s Emergency Motion for Bond, Appendix B, ECF

 No. 15-3, PageID. 3188-3189.

       Governor Whitmer also has established certain protocols to mitigate the

 spread of COVID-19 among state prisoners and individuals who work in state

 prisons. Executive Order 2020-29 requires MDOC to continue the risk-reduction

 protocols already in place and implemented in its facilities. These protocols include:

 screening persons entering and departing facilities; restricting visitors; limiting off-

 site appointments; developing and implement protocols for inmates with COVID-19

 symptoms; providing personal protective equipment for staff; stringently cleaning

 areas and surfaces; ensuring access to personal hygiene products; practicing social




                                            8
Case 2:18-cv-11315-PDB-MKM ECF No. 17 filed 04/21/20         PageID.3212    Page 9 of 10




 distancing; and minimizing crowding.          See Answer Opposing Petitioner’s

 Emergency Motion for Bond, Appendix A, ECF No. 15-2, PageID. 3184-3186.

       Furthermore, the court decisions on which Petitioner relies are

 distinguishable. Unlike the petitioner who was released on bond in Puertas v.

 Overton, 272 F. Supp.2d 621 (E.D. Mich. 2003), Petitioner is not in dire health,

 suffering from severe coronary disease, or required to follow a life-preserving

 regimen for an aggressive form of cancer.

       Petitioner’s case is in a different procedural posture than two other cases on

 which he relies. See United States v. Knight, No. 5:18-cv-20180 (E.D. Mich. Mar.

 24, 2020), and United States v. Kennedy, No. 5:18-cr-20315 (E.D. Mich. Mar. 27,

 2020). Although the defendants in those cases were released from custody due to

 their risk of contracting COVID-19 while in custody, Knight was detained on a

 charge that he violated the conditions of supervised release, and a supervised release

 violation hearing is set for April 28, 2010. Kennedy is waiting to be sentenced on

 July 28, 2020.

       Petitioner’s case also is distinguishable from Clark v. Hoffner, No. 2:16-cv-

 11959 (E.D. Mich. Apr. 8, 2020), a case in which a habeas petitioner was released

 on bond due to the threat of COVID-19 at the Lakeland Correctional Facility. In

 that case, the District Court had already found substantial merit in the petitioner’s

 habeas claim and concluded that there was evidence of actual innocence.


                                           9
Case 2:18-cv-11315-PDB-MKM ECF No. 17 filed 04/21/20          PageID.3213     Page 10 of 10




  Additionally, the petitioner had abided by all conditions of bond when he was

  previously released, and after the Sixth Circuit ordered the District Court to reverse

  its order granting release on bond, Wayne County’s Conviction Integrity Unit

  investigated the case and was prepared to recommend that the petitioner be

  completely exonerated or given a new trial.

        Unlike the Clark case, this Court has not yet adjudicated Petitioner’s Brady

  claim, nor determined that Petitioner has made a strong showing of actual innocence.

  Additionally, the State’s Conviction Integrity Unit has not yet completed its

  investigation or determined whether Petitioner was wrongfully convicted. Thus, this

  case is not in the same posture as Clark’s case.

                                     III. Conclusion

        For all the reasons given above, the Court concludes that, even assuming

  Petitioner has stated a substantial claim in his habeas petition, the contention that he

  may become ill with COVID-19 at some future time does not create an exceptional

  circumstance warranting release on bond. The Court, therefore, denies Petitioner’s

  emergency motion for bond.

                                          s/Paul D. Borman
                                          PAUL D. BORMAN
  Dated: April 21, 2020                   UNITED STATES DISTRICT JUDGE




                                            10
